Name: Council Regulation (EEC) No 4078/87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for frozen cod (Gadus morhua) fillets falling within code ex 0304 20 29 of the combined nomenclature (1988)
 Type: Regulation
 Subject Matter: fisheries;  tariff policy
 Date Published: nan

 No L 381 / 20 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4078 / 87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for frozen cod (Gadus morhua) fillets falling within code ex 0304 20 29 of the combined nomenclature ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Member States 1984 1985 1986 Benelux 1,29 0,85 1,81 Denmark 2,35 2,24 8,60 Germany 9,23 16,35 4,22 Greece 0,41 0,77 0,82 Spain 0 0 0,06 France 17,34 13,16 16,04 Ireland 0 0 0 Italy 6,88 5,93 3,04 Portugal ¢ 0,01 0 0,11 United Kingdom 62,49 60,70 65,30 Having regard to the proposal from the Commission , Whereas the Community has undertaken to open an annual Community tariff quota at 8 % duty for 10 000 tonnes of frozen fillets of cod of the Gadus morhua species ; whereas the tariff quota concerned should be opened on 1 January 1988 and allocated among the Member States ; Whereas , in view of these factors and of market forecasts for this product for 1988 , the initial percentage shares of the quota volume can be expressed approximately as follows : Benelux 0,48 Denmark 3,35 Germany 23,90 Greece 0,08 Spain 0,08 France 23,90 Ireland 0,08 Italy 7,97 Portugal 0,32 United Kingdom 39,84 Whereas the Community has adopted , with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the Nomenclature of Goods for the External Trade Statistics of the Community and Statistics of Trade between Member States ; whereas , in order to accomodate specific Community measures , this nomenclature has been expanded into an integrated tariff of the European Communities (TARIC); whereas , with effect from the date given above , the combined nomenclature and , where appropriate , the TARIC code numbers , should be used for the description of the products covered by this Regulation ; Whereas , to allow for import trends for the products concerned , the quota volume should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas , to give importers some degree of certainty , the first part of the Community quota should be set at a high level , which in this case could be approximately 63 % of the quota volume; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports until the quota is used up ; whereas , in the light of these principles , allocation of the tariff quota among the Member States would seem to preserve the Community nature of the quota ; whereas , in order to correspond as closely as possible to the actual development of the market , the allocation should reflect the requirements of the Member States based on statistics of imports from third countries during a representative reference period and the economic outlook for the quota year in question ; Whereas initial shares may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas , each time its additional share is almost used up , a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administation calls for close cooperation between Member States and the Commission Whereas , during the last three years for which complete statistics are available , the corresponding imports into each of the Member States represented the following percentages of total imports of the product in question : No L 381 / 2131 . 12 . 87 Official Journal of the European Communities Economic Union , all transactions concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION : and the latter must be able to monitor the extent to which the quota volume has been used up and inform Member States accordingly ; Whereas if, at a given date in the quota period , a considerable quantity of a Member State's initial share remains unused , it is essential that the Member State concerned return a significant proportion thereof to the reserve , in order to prevent part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Article 1 From 1 January to 31 December 1988 , the customs duty applicable to imports of the following products shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Order No Combined nomenclature code Description Quota voluijie ( tonnes ) Rate of duty (% ) 09.0011 ex 0304 20 29 Frozen cod fillets (Gadus morhua) 10 000 8 Within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions laid down by the 1985 Act of Accession . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two parts . 2 . The first part , amounting to 6 275 tonnes , shall be allocated among the Member States ; the quota shares shall , subject to Article 5 , be valid from 1 January to 31 December 1988 and shall be as follows : shall forthwith , by notifying the Commission and to the extent that the reserve so permits , draw a second share , equal to 10 % of its initial share , where necessary rounded up to the next whole number . 2 . If, after its initial share has been used up , a Member State has used 90 % or more of the second share as well , that Member State shall forthwith , using the procedure provided for in paragraph 1 , draw a third share , equal to 5 % of its initial share rounded up , should the occasion arise , to the nearest unit above . 3 . If , ater its second share has been used up , a Member State has used 90 % or more of its third share , it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw shares lower than those specified in those paragraphs if there are grounds for believing that they may not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 5 Member States shall , not later than 1 October 1988 return to the reserve the unused portion of their initial share (tonnes) Benelux 30 Denmark 210 Germany 1 500 Greece 5 Spain 5 France 1 500 Ireland 5 Italy 500 Portugal 20 United Kingdom 2 500 3 . The second part of the quota , amounting to 3 725 tonnes shall constitute the reserve . Article 3 1 . If a Member State has used 90 % or more of its initial share as specified in Article 2 (2 ), or of that share less any portion returned to the reserve pursuant to Article 5 , it No L 381 /22 Official Journal of the European Communities 31 . 12 . 87 Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . Member States shall charge imports of the products in question against their shares as and when the products are entered with the customs authorities for the circulation . 4 . The extend to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission , the Member States shall inform it of imports actually charged against their quota shares . which , on 15 September 1988 , is in excess of 20 % of the initial volume. They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall , not later than 1 October 1988 , notify the Commission of the total quantities of the product in question imported up to and including 15 September 1988 , and charged against the Community quotas and of any portion of their inital shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it , inform each State of the extent to which the reserve has been used up . It shall , not later than 5 October 1988 , inform the Member State of the amount still in reserve following any return of shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1987 . For the Council The President N. WILHJELM